Citation Nr: 1340565	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  12-10 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to an initial disability rating in excess of 10 percent for depressive disorder, not otherwise specified.


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Virtual VA paperless claims processing system includes a March 2010 rating decision denying the Veteran's claim of service connection for posttraumatic stress disorder (PTSD), and a January 2012 treatment note from the Biloxi VA Medical Center.  Other documents in Virtual VA are duplicative of the evidence of record.  The Veterans Benefits Management System (VBMS) does not include any relevant documents.

The issue of entitlement to an initial disability rating in excess of 10 percent for depressive disorder, not otherwise specified, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

It is more likely than not that the Veteran has PTSD related to his experiences during active service.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110.  


Entitlement to service connection for PTSD in particular requires: (1) medical evidence diagnosing PTSD in accordance with the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV); (2) a link between current symptoms and an in-service stressor, as established by medical evidence; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a).

Analysis

The Veteran contends that his "most traumatic experiences" during service, or his stressors, were related to his military occupational specialties (MOS).  The Veteran states that he constantly feels guilty and responsible for the deaths of those service members who lost their lives in combat after he "cut" orders for them to go to Vietnam while working as an "Orders Specialist".  As a "Mental Hygiene Social Worker," the Veteran reports experiences including two of the soldiers he worked with committing suicide, carrying with him the combat stories clients shared, and having to encounter and restrain distraught military personnel who would attempt to cause harm to themselves or others, including the mental health staff.  The Veteran also states that while trying to stop a fight at the officers' club the night before his service ended, an individual pulled a gun on him.  See June 2010 notice of disagreement.  

The Veteran's stressful incidents in service did not involve combat experience, and it is not contended otherwise.  When there is no combat experience, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressors.  The Veteran's testimony by itself cannot, as a matter of law, establish an occurrence of a noncombat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  As the Veteran's service personnel records confirm that his MOS was Clerk Typist, and then Psychology Specialist, and his stressors are consistent with the nature of his duties, the Board concedes the Veteran's stressors.

The Veteran has been diagnosed as having PTSD by a health care professional at VA.  After a February 2010 session, the Veteran's treating VA psychiatrist diagnosed Major Depressive Disorder and PTSD.  Although the treatment note does not state the diagnosis was made in accordance with the DSM-IV, the Court of Appeals for Veterans Claims has stated, "Mental health professionals are experts and are presumed to know the DSM requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis."  Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  Subsequent treatment notes by the Veteran's treating VA psychiatrist indicate a continued diagnosis of PTSD through January 2012, and a January 2012 treatment note indicates the Veteran is attending a PTSD therapy group.  The April 2010 and January 2012 VA examiners opined the Veteran did not meet the criteria for a diagnosis of PTSD, and instead diagnosed depressive disorder, not otherwise specified (NOS).  Further, in February 2010 a VA psychologist performed a consultation examination, and opined the Veteran did not meet the criteria for PTSD, but diagnosed Major Depressive Disorder.  

The Board finds the continued diagnosis of PTSD by the Veteran's treating VA psychiatrist is afforded more probative value than the negative opinions, as she is a VA mental health professional, and has treated and counseled the Veteran for many years.  As such, the Board concludes there is medical evidence of record diagnosing PTSD in accordance with the DSM-IV.  38 C.F.R. §§ 3.304(f), 4.125(a).

The Board also finds there is medical evidence of record establishing a link between the Veteran's current symptoms and his in-service stressors.  In diagnosing depressive disorder, NOS and not PTSD, the April 2010 VA examiner noted that the Veteran's symptoms "appear[ed] best accounted for by [a] diagnosis of depressive [disorder, NOS]," and stated the Veteran did not have valid, objective test results showing PTSD.  The examiner opined that the Veteran's depressive disorder was at least as likely as not "caused by or a result of his trauma exposure during military service."  The Veteran's VA treatment records also indicate the overlap of the Veteran's symptoms associated with PTSD and depressive disorder, and the diagnoses' link to his in-service stressors.  The February 2010 diagnosis of PTSD, as well as the diagnosis of Major Depressive Disorder, was made by the treating VA psychiatrist after a session in which the Veteran reported having nightmares relating to his war experiences.  In subsequent treatment notes the VA psychiatrist notes the Veteran's reports that he has had nightmares since the 1970s, in which he sees his dead friends from the war.  The Veteran reported feeling guilty and responsible for sending some of them to Vietnam.  The Veteran also reported recurring flashbacks since the 1970s.  

As the April 2010 VA examiner related the Veteran's depressive disorder and its associated symptoms to the Veteran's in-service stressors, the Veteran's treating VA psychiatrist continues to diagnose PTSD after sessions in which the Veteran reports symptoms of both depressive disorder and PTSD related to his in-service stressors, and there is not a preponderance of evidence linking the Veteran's PTSD to stressors other than those in service, the Board affords the Veteran the benefit of the doubt, and finds there is medical evidence of record establishing a link between the Veteran's current symptoms and his in-service stressors.

Accordingly, the Board finds that a grant of service connection is warranted for PTSD.


ORDER

Service connection for PTSD is granted.


REMAND

In the May 2010 rating decision, the RO granted an inferred claim of service connection for depressive disorder, not otherwise specified, and assigned a 10 percent rating.  The Veteran's June 2010 notice of disagreement expressed disagreement with the 10 percent rating assigned to the service-connected depressive disorder, as well as the denial of service connection for PTSD, as the Veteran indicated he hoped the information provided in that document would assist VA in "making a favorable decision in upgrading [his] military compensation."  Further, the Veteran's December 2011 Case Information and Privacy Act Release form submitted to his congressional representative stated, "In 2010, I submitted an appeal of the 10% award given to me[,] and I asked for an increase to my veterans [sic] military service-connected benefits."

The RO has not provided the Veteran with a statement of the case in response to this notice of disagreement of the evaluation assigned for his depressive disorder.  Because the notice of disagreement placed the issue in appellate status, the matter must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case, and notify the Veteran of his appellate rights, with respect to the issue of entitlement to an initial disability rating greater than 10 percent for depressive disorder, not otherwise specified.  The Veteran should be informed of the requirements to perfect an appeal with respect to the issue.  If the Veteran perfects an appeal, the RO or the AMC should ensure that all indicated development is completed before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


